            Case 3:18-cr-05605-RAJ Document 133 Filed 07/23/21 Page 1 of 2




 1                                                         The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR18-5605 RAJ
11
                           Plaintiff                  ORDER TERMINATING
12                                                    DEFENDANT=S
                      v.
13                                                    PARTICIPATION IN DREAM
      JACOB DAVID WILSON,                             PROGRAM AND DISMISSING
14                                                    CRIMINAL CHARGE BASED ON
                           Defendant.                 SUCCESSFUL COMPLETION
15                                                    OF DREAM PROGRAM
16
17         On May 9, 2019, the Defendant entered a guilty plea to an Indictment charging
18 him with distributing heroin. Dkt. No. 14. The plea was entered pursuant to a plea
19 agreement. Dkt. No. 33. Following entry of his guilty plea, the Defendant was accepted
20 to participate in the Drug Reentry Alternative Model (DREAM) program. The Defendant
21 executed a contract memorializing his acceptance and participation in the program. Dkt.
22 No. 63.
23       The DREAM Executive Review Team, including the undersigned United States
24 District Judge, have determined that the Defendant has successfully complied with the
25 program requirements set forth in the DREAM contract. Having made this determination,
26 the Court hereby orders that:
27       1. Defendant’s participation in the DREAM program is terminated;
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGE
                                                                       SEATTLE, WASHINGTON 98101
     WILSON/CR18-5605RAJ - 1                                                 (206) 553-7970
           Case 3:18-cr-05605-RAJ Document 133 Filed 07/23/21 Page 2 of 2




1         2. On Defendant’s request, his previously entered guilty plea is withdrawn
2            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
3            finding a fair and just reason having been demonstrated by Defendant’s
4            successful completion of the DREAM program; and
5         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
6            the criminal charge filed against the Defendant in the above-captioned case is
7            dismissed with prejudice with good cause having been shown by Defendant’s
8            successful completion of the DREAM program.
9
10        DATED this 23rd day of July 2021.
11
12                                                 A
13                                                 The Honorable Richard A. Jones
14                                                 United States District Judge
                                                   Western District of Washington
15                                                 DREAM Judicial Officer
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                       UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGE
                                                                        SEATTLE, WASHINGTON 98101
     WILSON/CR18-5605RAJ - 2                                                  (206) 553-7970
